DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 July, 2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:                         
                            
                                
                                    T
                                
                                
                                    q
                                
                            
                        
                    .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to because Figure 7 shows curved lines at the ends of the heat dissipation element 1.3, of which it is unclear what the structure is or intended to designate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites implied phrases.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are required to use full, clear, concise, and exact terms, per 37 CFR 1.71(a). In view of this, claims 1, 4-7, 10-12, and 15 are objected to because of the following informalities:  
Claim 1 recites, in lines 1-2, “A heating device for use thereof in a vehicle and configured for heating a fluid, device comprising:”, which should be corrected to - - A heating device for use thereof in a vehicle and configured for heating a thermal fluid, heating device comprising: - -
Claim 4 recites in line 1, “each sub-region”, which should be corrected to - - each resistor
Claim 5 recites in line 1, “the dissipating elements”, which should be corrected to - - the plurality of dissipating elements - -. Similar corrections should be made in claims 1, 6, 7, 10, 11, 12, and 15
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dissipating elements” in claims 1, 7, 10, 11, 12, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of at least one corrugated folded sheet attached to the heating plate” in claim 6 and “means of brazing” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  

(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In particular, claim 12 recites,
“12. The heating device according to claim 1,wherein the channels defined by the dissipating elements inside the chamber have a hydraulic diameter                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                        
                    , defined as the variable                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                            =
                            
                                
                                    4
                                    A
                                
                                
                                    p
                                
                            
                        
                    , with A being the transverse area of the channel and p is the perimeter of said channel, in the range of [1.5-5].”
This claim limitation lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. See MPEP §2164.01, 2164.04, 2164.06. The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims provide the same scope within the specification as with the claims. See the Specification at paragraphs 38-40.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim i.e., a heating device, wherein thermal energy is transferred between a thermal fluid and a heating plate.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). The claimed function of hydraulic diameter is well-known and old within the art. However, the hydraulic diameter has units associated therewith.  As claimed, the hydraulic diameter is provided with a dimensionless range, of which is not known within the ordinary skill within the art nor, based on the claimed function would it be evident how such a dimensionless value is obtained. Area is given as                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while a perimeter is given as                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . For example, the area of a rectangle is given by length by width, yielding                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while the perimeter of the rectangle is given by adding length with length with width with width,                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . In view of this, and in view of known principles of dividing exponents related to the same unit of measure, the hydraulic diameter would be associated with the dimension                         
                            
                                
                                    u
                                    n
                                    i
                                    t
                                
                            
                            .
                        
                     Due to this, one having ordinary skill within the art would not be apprised of how the hydraulic diameter could be obtained without a dimension associated therewith, as claimed.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person 
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the calculation of hydraulic diameter, and achieving a dimensionless value of hydraulic diameter from the give equation and well-known and old methods of determining the hydraulic diameter, one having ordinary skill would not understand or readily anticipate the effect of change within the subject matter claimed. Due to this, the art is not predictable with regards to the claimed hydraulic diameter and dimensionless range achieved from the claimed hydraulic diameter.
(F) The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In particular, the more that is known in the prior art about the nature of the invention, how to make and use, and the more predictable the art, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP §2164.03. The application gives guidance by providing the claimed hydraulic diameter equation. However, the application gives no guidance on how to achieve a dimensionless value for the hydraulic diameter, when the claimed equation would result in a dimension associated with the hydraulic diameter.
(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, 
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provide any reasonable amount of direction or guidance for determining a dimensionless range of the hydraulic diameter as claimed. Due to this, the quantity of experimentation would be substantial as the specification does not give a reasonable amount of direction or guidance to those having ordinary skill within the art to arrive at the claimed invention.
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

In particular, claim 13 recites,
“13. The heating device according to claim 12, wherein the hydraulic diameter                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                        
                    , is in the range of [1.5-4].”

(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims provide the same scope within the specification as with the claims. See the Specification at paragraphs 38-40.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim relates to a design characteristic within a heat exchanging device, i.e., a heating device, wherein thermal energy is transferred between a thermal fluid and a heating plate.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). The claimed function of hydraulic diameter is well-known and old within the art. However, the hydraulic diameter has units associated therewith.  As claimed, the hydraulic diameter is provided with a dimensionless range, of which is not known within the ordinary skill within the art nor, based on the claimed function would it be evident how such a dimensionless value is obtained. Area is given as                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while a perimeter is given as                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . For example, the area of a rectangle is given by length by width, yielding                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while the perimeter of the rectangle is given by adding length with length with width with width,                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . In                         
                            
                                
                                    u
                                    n
                                    i
                                    t
                                
                            
                            .
                        
                     Due to this, one having ordinary skill within the art would not be apprised of how the hydraulic diameter could be obtained without a dimension associated therewith, as claimed.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person having ordinary skill within the art could be an engineer with sufficient skill or experience related to fluid dynamics and heat exchanger design or any other person with the appropriate amount of skill and experience related to fluid dynamics and heat exchanger design.
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the calculation of hydraulic diameter, and achieving a dimensionless value of hydraulic diameter from the give equation and well-known and old methods of determining the hydraulic diameter, one having ordinary skill would not understand or readily anticipate the effect of change within the subject matter claimed. Due to this, the art is not predictable with regards to the claimed hydraulic diameter and dimensionless range achieved from the claimed hydraulic diameter.

(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments. See MPEP §2164.02. The prior art has working examples of hydraulic diameter calculations with regards to heat transfer devices, but does not have a working example with respect to the calculating a dimensionless hydraulic diameter, or range of a dimensionless hydraulic diameter, as presently claimed.
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provide any 
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

In particular, claim 14 recites,
“14. The heating device according to claim 12, wherein the hydraulic diameter                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                        
                    , is in the range of [2-4].”
This claim limitation lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. See MPEP §2164.01, 2164.04, 2164.06. The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims provide the same scope within the specification as with the claims. See the Specification at paragraphs 38-40.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim i.e., a heating device, wherein thermal energy is transferred between a thermal fluid and a heating plate.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). The claimed function of hydraulic diameter is well-known and old within the art. However, the hydraulic diameter has units associated therewith.  As claimed, the hydraulic diameter is provided with a dimensionless range, of which is not known within the ordinary skill within the art nor, based on the claimed function would it be evident how such a dimensionless value is obtained. Area is given as                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while a perimeter is given as                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . For example, the area of a rectangle is given by length by width, yielding                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while the perimeter of the rectangle is given by adding length with length with width with width,                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . In view of this, and in view of known principles of dividing exponents related to the same unit of measure, the hydraulic diameter would be associated with the dimension                         
                            
                                
                                    u
                                    n
                                    i
                                    t
                                
                            
                            .
                        
                     Due to this, one having ordinary skill within the art would not be apprised of how the hydraulic diameter could be obtained without a dimension associated therewith, as claimed.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person 
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the calculation of hydraulic diameter, and achieving a dimensionless value of hydraulic diameter from the give equation and well-known and old methods of determining the hydraulic diameter, one having ordinary skill would not understand or readily anticipate the effect of change within the subject matter claimed. Due to this, the art is not predictable with regards to the claimed hydraulic diameter and dimensionless range achieved from the claimed hydraulic diameter.
(F) The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In particular, the more that is known in the prior art about the nature of the invention, how to make and use, and the more predictable the art, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP §2164.03. The application gives guidance by providing the claimed hydraulic diameter equation. However, the application gives no guidance on how to achieve a dimensionless value for the hydraulic diameter, when the claimed equation would result in a dimension associated with the hydraulic diameter.
(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, 
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provide any reasonable amount of direction or guidance for determining a dimensionless range of the hydraulic diameter as claimed. Due to this, the quantity of experimentation would be substantial as the specification does not give a reasonable amount of direction or guidance to those having ordinary skill within the art to arrive at the claimed invention.
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a chassis comprising a chamber for the thermal fluid” and “at least one heating plate fixed to the chassis…forming part of the internal wall of the chamber”, which renders the claim indefinite. It appears, under broadest reasonable interpretation, that the chassis is the sole structure which includes a chamber therein. However, it is unclear how a heating plate later joined to the chassis is intended to be used to form part of the internal wall of the chamber, when it was originally provided the chassis comprises the chamber. Is the heating plate joined with the chassis for complete the entire structure of the chamber? Is the heating plate a structure which is to reside internally within the chamber forming part of the interior wall to the chamber which bisects, or the like, the chamber into different sections? Looking at figure 1 of the present application, the chassis (1.1) is joined at bottom thereof to heating plate (1.2) via screws (1.2.6; par. 86). More so, as shown in figure 4B, the bottom of the chassis is provided with a recess (C) which is closed off at the one side by the heating plate(1.2) attached to the base of the chassis. Thus, for examination purposes, it is being construed that chamber does not connote an enclosed space or cavity (https://www.merriam-webster.com/dictionary/chamber), but rather equated to a recess. The Examiner advises correction of the terminology, wherein at least figure 4B shows evidence/support of a recess formed within the body of the chassis.
All dependent claims employing the same terminology, i.e., claim 12, are indefinite for the same reasoning as that presented above, and further, all dependent claims, i.e., claims 2-15 from claim 1, and claims 13-14 from claim 12, are indefinite for their dependency on an indefinite claim.
Claim 3 recites, “the heat generation region comprises a sub-region formed by a plurality of electrical resistors” and wherein the heat generation region comprises a plurality of resistor sub-regions”, which renders the claim indefinite. In particular, it is unclear the delineation between the “sub-regions form by the plurality of electrical resistors” and “a plurality of resistor sub-regions”. Based on the specification at paragraph 67, it appears they are one in the same.  Thus, for examination purposes, it is being construed that the sub-region formed by a plurality of resistors is the same as the plurality of resistor sub-regions.
All dependent claims, i.e., claim 4 from claim 3, are indefinite for their dependency on an indefinite claim.
Claim7 recites the limitation "the attachment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to an attachment.
Claim 8 recites, “it comprises at least one layer of dielectric material, located on the substrate”, wherein it is unclear what “it” refers to. Looking at figure 6 of the specification, the heating plate is provided with the dielectric layer (1.2.3) on the first side of the heating plate (1.2). Thus, for examination purposes, the claim is being interpreted as the heating plate comprises at least one dielectric layer.
Claim 9 recites the limitation "the substrate
Claim 15 recites, “further comprising a plurality of dissipating elements”, wherein “a plurality of dissipating elements” was previously provided within claim 1. Due to this, the claim is indefinite as it is unclear whether the plurality of dissipating elements is intended to be the same as recited in claim 1 or a different structure. Looking at the specification, figures 1, 2, and 5, depict a plurality of dissipating elements defined as 1.3, and no other structure defined as the same.  For examination purposes, it is being construed the claims is directed to the same plurality of dissipating elements recited in claim 1. 
Claim 15, further, recites the relative terminology of “limited”, which renders the claim indefinite, as the specification does not make determinate what is considered to be a “limited” area and what amount or extent of an area is included by the terminology. The Examiner has taken the recitation of “limited” as used by the Applicant for naming purposes only and does not read any particular amount or extent to the size of the area required by the claims. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAGAWA (EP 2562016 A1 – published in English on 27 February, 2013, and supplied on the IDS submitted on 8 July, 2020 by the Applicant).
As to claim 1, NAKAGAWA discloses a heating device (10) for use thereof in a vehicle and configured for heating a fluid (par. 23), the device comprising (figure 4):
a chassis (20 or 51) comprising a chamber for the thermal fluid (33 or 54 par. 34; par. 44);
an inlet port (31) for entry of the thermal fluid (par. 37;par. 42);
an outlet port (32) for the exit of the thermal fluid wherein the inlet port is in fluid communication with the outlet port through the chamber (par. 37; par. 42); and
at least one heating plate (30 or 50) fixed to the chassis (par. 31-32) comprising on a first side a heat generation region (location of 38 or 56, which is in contact with PTC heater, 40; par. 32), and on a second side, opposite the first side, forming part of the internal wall of the chamber (material surface of 33a or 54a; figure 4),
wherein the heating device further comprises a plurality of dissipating elements (33a or 54a) with these dissipating elements being on the second side(figure 4) and positioned in correspondence and in thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side).

As to claim 2, NAKAGAWA discloses wherein the heat generation region(location of 38 or 56, which is in contact with PTC heater, 40) comprises at least one electrical resistor (40 – PTC heater, which includes PTC elements 41a-41c, in particular the electrodes; figure 4).

As to claim 3, NAKAGAWA discloses wherein the heat generation region(location of 38 or 56, which is in contact with PTC heater, 40) comprises a sub-region(position of the PTC elements, 41a-41c, in particular the electrodes, corresponding with distinct regions of the heat generation region, as shown in figure 4, figure 7, and figure 8) formed by a plurality of electrical resistors(41a-41c, in particular the electrodes) configured as plurality of longitudinal bands distributed in parallel (par. 44; figures 1, 7, and 8) and interconnected with one another in parallel (par. 44; figures 1, 7,and 8), and wherein the heat generation region comprises a plurality of resistor sub-regions (position of the PTC elements, 41a-41c,in particular the electrodes, corresponding with distinct regions of the heat generation region, as shown in figure 4, figure 7, and figure 8).

As to claim 4, NAKAGAWA discloses wherein each sub-region(position of the PTC elements, 41a-41c, in particular the electrodes, corresponding with distinct regions of the heat generation region, as shown in figure 4, figure 7, and figure 8) has an independent power supply (par. 44).

As to claim 5, NAKAGAWA discloses wherein the heat dissipating elements comprise fins (33a or 54a) distributed according to a main direction (figure 4, wherein the fins extend into and out of the page, and figure 3 which shows the longitudinal extension along the same direction as figure 4).

As to claim 8, NAKAGAWA discloses wherein the heating plate comprises:
a substrate (38 or 56) being formed of as a flat plate ( par. 43), wherein on the first side where the heat generation region is located, the heating plate comprises at least one layer of dielectric material (non-compressible insulating layer; par. 44), located on the substrate (figure 4);
one or more electrical resistors located on the layer of dielectric material (par. 44); and
a protective layer (compressible heat conducting layer) located on the one or more electrical resistors (par. 44).

As to claim 10, NAKAGAWA discloses wherein the dissipating elements are made of aluminum (par. 36).

As to claim 15, NAKAGAWA discloses further comprising the plurality of dissipating elements (33a or 54a) wherein:
each of the dissipating elements is intended for being located on a limited area of the second side of the heating plate (figure 4); and
each dissipating element is configured according to a longitudinal direction (figure 4, wherein the fins extend into and out of the page, and figure 3 which shows the longitudinal extension along the same direction as figure 4), 
figure 3, of which the dissipating elements are broken apart to enable crossing of flows among different paths when fluid flow from the inlet to the outlet, as described in par. 37 and 42).

Claim(s) 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOMINAMI (US 2016/0069588 A1 – published 10 March, 2016).
As to claim 1, KOMINAMI discloses a heating device (1) for use thereof in a vehicle and configured for heating a fluid (par. 58), the device comprising:
a chassis (22A) comprising a chamber for the thermal fluid (par. 63);
an inlet port (15) for entry of the thermal fluid (par. 61);
an outlet port (16) for the exit of the thermal fluid wherein the inlet port is in fluid communication with the outlet port through the chamber (par. 61 and 65); and
at least one heating plate (22B) fixed to the chassis (par. 63) comprising on a first side a heat generation region (side of 22B which is joined to the PTC heaters, 18, as shown in figures 3, 5, and 6; par. 61), and on a second side, opposite the first side, forming part of the internal wall of the chamber (interior side of 22B where thermal fluid circulates),
wherein the heating device further comprises a plurality of dissipating elements (23; par. 63) with these dissipating elements being on the second side(interior side of 22B where thermal fluid circulates; figure 10; par. 63) and positioned in correspondence and in thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side).

As to claim 6, KOMINAMI further discloses wherein the dissipating elements with fins are configured by means of at least one corrugated folded sheet attached to the heating plate (par. 63).

As to claim 7, KOMINMAMI further discloses wherein the attachment between the dissipating elements and the heating plate is by means of brazing (par. 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA (EP 2562016 A1 – published in English on 27 February, 2013, and supplied on the IDS submitted on 8 July, 2020 by the Applicant).
As to claim 9, NAKAGAWA does not explicitly disclose wherein the substrate of the heating plate is made of stainless steel.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known e.g., thermal conductivity, thermal expansion, thermal cycling, compatibility with adjacent materials or fluids). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a knob attached to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected stainless steel material, as one having ordinary skill within the heat exchanger/heat transfer arts art knows to select the material based on thermal conductivity, thermal expansion, thermal cycling, and compatibility with adjacent materials or fluids.  

As to claim 11, NAKAGAWA does not explicitly disclose wherein the dissipating elements are made of stainless steel.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchange/heat transfer art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., thermal conductivity, thermal expansion, thermal cycling, compatibility with adjacent materials or fluids). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a knob attached to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected stainless steel material, as one having ordinary skill within the heat exchanger/heat transfer arts art knows to select the material based on thermal conductivity, thermal expansion, thermal cycling, and compatibility with adjacent materials or fluids.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art cited on the PTO-892 relates directly by providing heating devices associated with vehicular applications, and are provided with similar structural configurations to that which is claimed.
US 2020/0317027 A1 cited on the PTO-892 corresponds to the present application’s Pre-Grant Publication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/26/2022